Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reason for Allowance 
The prior art made of record does not teach or fairly suggest the combination of elements, as recited in independent claims 1, 15, 20. The prior art of records does not suggest the combination of “sending, by a first guest to a hypervisor executing on a plurality of host central processing units (CPUs), an address of a location in guest memory and information specifying which value indicates that a given virtual central processing unit (VCPU) is in an idle-polling state during a boot of the first guest,… determining, by the hypervisor, that the first VCPU is in the idle-polling state by reading a value in the location and comparing the value in the location with the information”.
More specifically the prior art does teach “a method comprising:
sending, by a first guest to a hypervisor executing on a plurality of host central processing units (CPUs), an address of a location in guest memory and information specifying which value indicates that a given virtual central processing unit (VCPU) is in an idle-polling state during a boot of the first guest,
recording, by  the  address of the location and the information
executing, by the hypervisor, a first VCPU of a first virtual machine on a first host CPU, wherein the plurality of host CPUs include the first host CPU and a second host CPU; determining, by the hypervisor, that the first VCPU is in the idle-polling state by reading a value in the location and comparing the value in the location with the information; and scheduling, by the hypervisor, a new task to the first host CPU or the second host CPU” as specified by the claim.
These features together with other limitations of the independent claim are novel and non-obvious over the prior art of record. The dependent claims being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYNUEL S AQUINO whose telephone number is (571)272-7478.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WYNUEL S AQUINO/Primary Examiner, Art Unit 2199